Citation Nr: 0411934	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to an original evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to an original evaluation in excess of 10 
percent for residuals of a right knee injury.

4.  Entitlement service connection for a chronic skin 
disorder, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REMAND

The veteran served on active duty from January 1969 to 
January 1970, and his service included a tour in Vietnam.

This matter comes to Board of Veterans' Appeals (Board) from 
the initial decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina that 
granted service connection for PTSD, diabetes mellitus, and 
residuals of a right knee injury, and denied service 
connection for a skin rash.

The Board has made several requests to secure the veteran's 
service medical records folder that were associated with his 
claims file in August 2001.  The RO has not responded to 
recent Board e-mails seeking to secure the veteran's service 
medical records.  Accordingly, the case is remanded for the 
following action:

The RO should make appropriate attempts 
to secure the veteran's service medical 
records that were previously associated 
with his claims file.  His son's file 
should be checked.  If the service 
medical records folder is unavailable, 
the RO should include, in the claims 
file, a notation to that effect.

(The claims for increased ratings are deferred pending the 
action requested above.)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


